
	
		III
		110th CONGRESS
		1st Session
		S. RES. 151
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2007
			Mr. Enzi (for himself
			 and Mr. Thomas) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the University of Wyoming
		  Cowgirls for their championship victory in the Women's National Invitation
		  Tournament.
	
	
		Whereas, on March 31, 2007, the University of Wyoming
			 Cowgirls defeated the University of Wisconsin Badgers by a score of 72–56 in
			 the championship basketball game of the Women's National Invitation
			 Tournament;
		Whereas their victory was witnessed by a record crowd at
			 the University of Wyoming Arena-Auditorium;
		Whereas the outstanding play of forward Hanna Zavecz
			 earned her the award of the Women's National Invitation Tournament Most
			 Valuable Player;
		Whereas the University of Wyoming Cowgirls Head Coach Joe
			 Legerski led the Cowgirls basketball team to its most successful season in
			 school history; and
		Whereas the University of Wyoming students and faculty are
			 dedicated to academic and athletic achievement, and serve as the standard of
			 excellence, scholarship, and sportsmanship for the entire Nation: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)commends the
			 University of Wyoming Cowgirls for their victory in the championship basketball
			 game of the Women's National Invitation Tournament; and
			(2)requests the
			 Secretary of the Senate to transmit a copy of this resolution to the University
			 of Wyoming Cowgirls basketball team Head Coach Joe Legerski and to the
			 University of Wyoming President Thomas Buchanan for appropriate display.
			
